United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Yorktown Heights, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Siano, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1656
Issued: January 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 25, 2017 appellant, through counsel, filed a timely appeal from a February 14,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Together with her appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). After exercising its discretion, by order dated November 17, 2017, the Board denied the request as
appellant’s arguments on appeal could be adequately addressed in a decision based on a review of the case as
submitted on the record.
Order Denying Request for Oral Argument, Docket No. 17-1656 (issued
November 17, 2017).

the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant has met her burden of proof to establish that her diagnosed
low back conditions are causally related to the accepted January 26, 2016 employment incident.
FACTUAL HISTORY
On January 29, 2016 appellant, then a 37-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on January 26, 2016 she sustained a right-sided lumbar
strain/sprain due to lifting mail and loading it into a postal vehicle. She stopped work on
January 27, 2016.
In a February 4, 2016 attending physician’s report (Form CA-20), Dr. Antonio
Mancarella, an attending chiropractor, listed the date of injury as January 26, 2016 and the
history of injury as loading mail trays into the back of a truck. He diagnosed segmental
dysfunction of the right lumbar region and lumbar ligament and myofascial sprain/strain.
Dr. Mancarella checked a box marked “Yes,” indicating that the diagnosed conditions were
caused or aggravated by the described employment activity and found that appellant was
disabled from work from February 3, 2016 until an undetermined date. In a February 4, 2016
duty status report (Form CA-17), he recommended various work restrictions, including no lifting
more than five pounds.
In a March 1, 2016 letter, OWCP requested that appellant submit additional evidence in
support of her claim, including a physician’s opinion supported by a medical explanation as to
how the reported work incident(s) caused or aggravated a medical condition. It requested that
she complete and return an attached questionnaire which posed various questions regarding the
circumstances of her claimed employment injury and the course of her medical treatment.
Appellant submitted a March 17, 2016 statement in response to OWCP’s March 1, 2016
letter. She indicated that on January 26, 2016 she was loading a mail tray into a truck at work
and felt a sharp pain in her lower right back. Appellant described the medical treatment she
received after the January 26, 2016 employment incident.
Appellant submitted the findings of a March 8, 2016 magnetic resonance imaging (MRI)
scan of her full spine which contained an impression of L4-5 central herniated nucleus pulposus
with resultant mild central canal stenosis, anatomic facet alignment, and C5-6 cervical disc
displacement.

3

5 U.S.C. § 8101 et seq.

4
The record provided the Board includes evidence received after OWCP issued its February 14, 2017 decision.
The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. 20 C.F.R. § 501.2(c)(1). Therefore, evidence not before OWCP at the time of the February 14, 2017
decision cannot be considered by the Board for the first time on appeal. Id.

2

In a March 17, 2016 report, Dr. Niraj Sharma, an attending Board-certified physical
medicine and rehabilitation physician, indicated that appellant reported that she heard a pop in
her back when she lifted a mail tray (weighing about 30 pounds) at work on January 26, 2016.
She detailed the findings of the physical examination she conducted on March 17, 2016,
including a positive right straight leg raise test, and she diagnosed low back pain with right
sacroiliac joint dysfunction and right lumbosacral radiculopathy. Dr. Sharma recommended that
appellant undergo a right sacroiliac joint steroid injection.5 In a New York State doctor’s initial
report dated March 17, 2016, she listed the date of injury as January 26, 2016 and the history of
injury as lifting a mail tray weighing about 30 pounds. Dr. Sharma diagnosed radiculopathy and
spinal stenosis of the lumbar region, sacrococcygeal disorders, and low back pain, and checked a
box marked “Yes” indicating that the described incident was the competent medical cause of
appellant’s condition. She advised that appellant was disabled until an unknown date.
In a January 27, 2016 report, Dr. Michael A. Rizzi, an attending Board-certified internist,
noted that appellant reported she felt pain when she bent down to pick up a mail tray at work on
January 26, 2016. Appellant reported that the pain occasionally radiated into her right leg.
Dr. Rizzi detailed findings from the physical examination he conducted and diagnosed lumbar
sprain and probable radiculopathy. On March 22, 2016 he reported physical examination
findings and diagnosed sciatica and sacroiliac joint pain.
Appellant also submitted additional reports of Dr. Mancarella from March 2016.
In an April 7, 2016 decision, OWCP denied appellant’s claim for a work-related
traumatic injury on January 26, 2016. It accepted the occurrence of an employment incident on
January 26, 2016 as alleged. However, OWCP further determined that appellant failed to submit
rationalized medical evidence establishing causal relationship between the accepted January 26,
2016 employment incident and the diagnosed low back conditions.
On November 28, 2016 appellant, through counsel, requested reconsideration of OWCP’s
April 7, 2016 decision. In a July 29, 2016 statement, counsel argued that the previously
submitted evidence established appellant’s claim for a January 26, 2016 employment injury. He
also asserted that enclosed new evidence further supported appellant’s claim.6
In an April 25, 2016 report, Dr. Sharma reported that appellant reported that she heard a
pop in her back when she lifted a mail tray (weighing about 30 pounds) at work on
January 26, 2016. She detailed the findings of the physical examination she conducted on
April 25, 2016 and diagnosed low back pain with right sacroiliac joint dysfunction and right
lumbosacral radiculopathy. In a New York State doctor’s progress report dated March 17, 2016,
Dr. Sharma advised that appellant was disabled from work until an unknown date.
In a June 24, 2016 report, Dr. Rizzi noted that he initially saw appellant on January 27,
2016 at which time she complained of suffering a back injury the prior day while loading mail on
her truck at work. Appellant reported that she twisted to the left while lifting mail trays and
5

In a March 17, 2016 note, Dr. Sharma indicated that appellant was unable to return to work. She noted that she
would reevaluate appellant in four weeks.
6
Appellant submitted an undated statement in which a coworker advised that she told him on January 26, 2016
that she injured her back on that date due to lifting a mail tray.

3

experienced an acute popping sensation and discomfort in her right low back and buttocks area.
Dr. Rizzi described appellant’s medical treatment with several medical providers, noting that
diagnostic testing showed a herniated nucleus pulposus at L4-5. He indicated that upon the
examination on June 24, 2016 appellant had some right upper buttock tenderness, straight leg
raise testing was negative, and the sensory examination was grossly preserved. Dr. Rizzi noted
that appellant could not return to work because she could not stay in a stationary position or
engage in bending or lifting. He indicated, “At this point, I feel that her mechanism of injury is
as above (sic) related to her lifting mail trays on January 26, 2016.”
Appellant also submitted additional reports of Dr. Mancarella dated between March and
December 2016.
In a February 14, 2017 decision, OWCP denied modification of its April 7, 2016
decision. It found that appellant failed to submit rationalized medical evidence establishing a
traumatic injury due to the accepted January 26, 2016 employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.8
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
incident that allegedly occurred.9 The second component is whether the employment incident
caused a personal injury.10 An employee may establish that an injury occurred in the
performance of duty as alleged, but fail to establish that the disability or specific condition for
which compensation is being claimed is causally related to the injury.11
A “physician,” as defined under FECA, includes a chiropractor only to the extent that his
or her reimbursable services are limited to treatment consisting of manual manipulation of the
7

Supra note 3.

8

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

9

Elaine Pendleton, 40 ECAB 1143 (1989).

10
John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
11

Shirley A. Temple, 48 ECAB 404, 407 (1997).

4

spine to correct a subluxation as demonstrated by x-ray.12 OWCP’s regulations define
“[s]ubluxation” as incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae, which must be demonstrable on any x-ray film to an individual trained
in the reading of x-rays.13
ANALYSIS
OWCP accepted that the January 26, 2016 employment incident occurred, as alleged, but
further determined that appellant failed to submit rationalized medical evidence establishing that
her diagnosed low back conditions were causally related to the accepted January 26, 2016
employment incident.
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury due to an accepted January 26, 2016 employment incident.
In a report dated March 17, 2016, Dr. Sharma listed the date of injury as January 26,
2016 and the history of injury as lifting a mail tray weighing about 30 pounds. She diagnosed
radiculopathy and spinal stenosis of the lumbar region, sacrococcygeal disorders, and low back
pain and checked a box marked “Yes” indicating that the described incident was the competent
medical cause of appellant’s condition. Dr. Sharma advised that appellant was disabled until an
unknown date.
The Board has held that when a physician’s opinion on causal relationship consists only of
checking “Yes” to a form question, without more by the way of medical rationale, that opinion has
little probative value and is insufficient to establish causal relationship. Appellant’s burden
includes the necessity of furnishing an affirmative opinion from a physician who supports his or
her conclusion with sound medical reasoning.14 As Dr. Sharma did no more than check a box
marked “Yes” to a form question, her opinion on causal relationship is of little probative value and
is insufficient to discharge appellant’s burden of proof for a January 26, 2016 employment injury.
She did not describe the January 26, 2016 employment incident in any detail, nor did she explain
the medical process through which this incident could have caused or aggravated the conditions
she diagnosed.
In an April 25, 2016 report, Dr. Sharma indicated that appellant reported that she heard a
pop in her back when she lifted a mail tray (weighing about 30 pounds) at work on
January 26, 2016. She diagnosed low back pain with right sacroiliac joint dysfunction and right
lumbosacral radiculopathy. Dr. Sharma advised that appellant was disabled until an unknown
date. However, this report is of no probative value on the issue of this case because Dr. Sharma
did not provide any opinion on causal relationship. The Board has held that medical evidence
which does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship.15
12

5 U.S.C. § 8101(2); see Kathryn Haggerty, 45 ECAB 383, 389 (1994).

13

20 C.F.R. § 10.5(bb); see Bruce Chameroy, 42 ECAB 121, 126 (1990).

14

Lillian M. Jones, 34 ECAB 379, 381 (1982).

15

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

5

In a June 24, 2016 report, Dr. Rizzi noted that he initially saw appellant on January 27,
2016 at which time she complained of having suffered a back injury the prior day while loading
mail on her truck. Appellant reported that she twisted to the left while lifting mail trays and
experienced an acute popping sensation and discomfort in her right low back and buttock area.
Dr. Rizzi reported examination findings from June 24, 2016 and indicated that appellant could
not return to work. He noted, “At this point, I feel that her mechanism of injury is as above [sic]
related to her lifting mail trays on January 26, 2016.”
The Board finds that this report is of limited probative value regarding the question of
whether appellant sustained a January 26, 2016 employment injury because Dr. Rizzi did not
provide any medical rationale in support of his opinion on causal relationship. The Board has
held that a report is of limited probative value regarding causal relationship if it does not contain
medical rationale explaining how an employment activity could have caused or aggravated a
medical condition.16 Dr. Rizzi did not describe the January 26, 2016 employment incident in any
detail or explain the medical process through which it could have caused or aggravated a
diagnosed back condition. In fact, Dr. Rizzi did not identify any specific medical condition that
he felt was related to the January 26, 2016 employment incident, nor did he provide a complete
medical history of appellant’s back condition or support his opinion on causal relationship with
objective findings on diagnostic testing and physical examination.17
In a January 27, 2016 report, Dr. Rizzi noted that appellant reported that she felt pain
when she bent down to pick up a mail tray at work on January 26, 2016. He diagnosed lumbar
sprain and probable radiculopathy. On March 22, 2016 Dr. Rizzi diagnosed sciatica and
sacroiliac joint pain. However, these reports are of no probative value on the issue of this case
because Dr. Rizzi did not provide an opinion on causal relationship. As noted above, the Board
has held that medical evidence which does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.18
In support of her claim for a January 26, 2016 employment injury, appellant submitted
numerous reports, dated between February and December 2016, from Dr. Mancarella, an
attending chiropractor. The Board finds, however, that the reports of Dr. Mancarella do not
constitute probative medical evidence because he is not a physician within the meaning of FECA
under the facts of the present case. This is because Dr. Mancarella did not indicate in any of his
reports that his findings of subluxations were demonstrated by x-rays to exist.19
On appeal, counsel argues that the reports of attending physicians established appellant’s
claim for a January 26, 2016 employment injury. However, the Board has explained why this
evidence was insufficient to establish appellant’s claim. Counsel also argues that the reports of

16

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

17

See Victor J. Woodhams, supra note 10.

18

See supra note 15.

19

See supra notes 12 and 13.

6

Dr. Mancarella constitute probative medical evidence, but the Board has explained why
Dr. Mancarella does not qualify as a physician within the meaning of FECA.20
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her
diagnosed low back conditions are causally related to the accepted January 26, 2016 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

On February 5, 2016 Dr. Mancarella completed the attending physician’s report portion of a form for
authorization for examination and/or treatment (Form CA-16). Where an employing establishment properly
executes a Form CA-16 authorizing medical treatment related to a claim for a work injury, the form creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the examination/
treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for
which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated
earlier by OWCP. See 20 C.F.R. § 10.300(c).

7

